Citation Nr: 0420237	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  93-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, other than abdominal cramping due to volvulus of 
the colon.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 30 
percent.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left chest, with obstructive lung 
disease, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left shoulder, Muscle Group II, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a gunshot wound to the left 
shoulder, Muscle Group III.

7.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the left 
shoulder, Muscle Group IV.

8.  Entitlement to an effective date for an award of a 30 
percent evaluation for degenerative joint disease of the 
cervical spine, prior to September 19, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in October 1992, the RO, in 
pertinent part, denied the veteran's claim for an increased 
rating for residuals of a gunshot wound to the left chest, 
with obstructive lung disease, and for an increased rating 
for residuals of a gunshot wound involving Muscle Group II.  
These matters were previously before the Board in April 1995 
and October 1996, at which times they were remanded for 
additional development of the record.  

By rating action dated in October 1998, the RO, in pertinent 
part, denied the veteran's claim for an increased rating for 
his service-connected disability of the cervical spine, then 
evaluated as 20 percent disabling.  

In a rating decision dated in February 1999, the RO granted 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective September 1998.  The veteran disagreed 
with the assigned evaluation.  In addition, the RO denied 
service connection for a stomach disability.  The RO also 
continued the denial of the veteran's claim for an increased 
rating for his service-connected disability of the cervical 
spine.  By rating action dated in December 1999, the RO, in 
pertinent part, increased the evaluation assigned for 
degenerative joint disease of the cervical spine with 
radiculopathy, to 30 percent, effective September 18, 1998.  
A statement of the case issued in February 2000 addressed the 
issue of entitlement to an earlier effective date for an 
award of an increased rating for degenerative joint disease 
of the cervical spine.  

Based, in part, on the findings of a Department of Veterans 
Affairs (VA) examination conducted in August 2003, the RO, by 
rating decision dated in December 2003, assigned a 50 percent 
evaluation for PTSD, effective September 1998.  The RO also 
granted service connection for residuals of a gunshot wound 
to the left shoulder, Muscle Group III, and assigned a 20 
percent evaluation, effective June 1992; and granted service 
connection for residuals of a gunshot wound to the left 
shoulder, Muscle Group IV, and assigned a 10 percent 
evaluation, effective June 1992.  Finally, in a rating action 
dated in February 2004, the RO granted service connection for 
abdominal cramping due to volvulus of the colon.  

The issues of entitlement to service connection for a stomach 
disability, other than abdominal cramping due to volvulus of 
the colon, entitlement to an increased rating for 
degenerative joint disease of the cervical spine and 
entitlement to an earlier effective date for an award of a 30 
percent evaluation for degenerative joint disease of the 
cervical spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depression, 
nightmares and flashbacks.  There is no clinical evidence of 
panic attacks, suicidal ideation or obsessional behavior.

2.  The residuals of the gunshot wound to the left chest are 
manifested by complaints of shortness of breath, and are not 
more than moderate in severity.  

3.  Pulmonary function studies have essentially been normal.

4.  The veteran is right-handed.

5.  The residuals of the gunshot wound to the left shoulder, 
involving Muscle Group II are manifested by limitation of 
motion, and are not more than moderately severe.

6.  The residuals of the gunshot wound to the left shoulder, 
involving Muscle Group III are not productive of more than 
moderately severe impairment.

7.  The residuals of the gunshot wound to the left shoulder, 
involving Muscle Group IV are not productive of more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  A rating in excess of 20 percent for residuals of a 
gunshot wound to the left chest, with obstructive lung 
disease, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6818 (as in effect prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2003).

3.  A rating in excess of 20 percent for residuals of a 
gunshot wound to the left shoulder, involving Muscle Group 
II, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5302 (2003).

4.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a gunshot wound to the left 
shoulder, involving Muscle Group III, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (2003).

5.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the left 
shoulder, involving Muscle Group IV, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.




Notice

With regard to the issues of entitlement to increased ratings 
for PTSD and for gunshot wounds to the left chest and the 
left shoulder, the Board notes that a VA letter issued in 
July 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased rating 
was filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examinations.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased rating for residuals 
of gunshot wounds to the left chest and left shoulder and for 
PTSD.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran 
sustained a through and through gunshot wound to the left 
upper chest with associated hemopneumothorax and a fracture 
of the left scapula and left fourth rib in July 1967.  The 
wounds were debrided and a closed chest thoracotomy and 
tracheostomy were performed.  Following this, the chest re-
expanded.  Delayed primary closure was accomplished about six 
days after the initial injury.  The chest tubes and 
tracheostomy tubes were removed following stabilization and 
the veteran was evacuated to another hospital.  X-ray studies 
of the left shoulder revealed a comminuted fracture of the 
fourth rib and a cortical defect of the left scapula.  A 
chest X-ray study revealed a resolving infiltrate on the 
left.  The hospital course shows that the veteran's wounds 
healed well and, by mid-August, he had essentially full range 
of motion of the left shoulder.  The pertinent diagnoses were 
gunshot wound of the left chest, with contusion of the lung 
and associated hemopneumothorax, with no significant artery 
or nerve involvement; and open fracture of the left scapula.  
The veteran was discharged to duty.

Additional service medical records disclose that the veteran 
complained of pain in the chest and arm in October 1967.

The veteran was afforded an orthopedic examination by the VA 
in December 1968.  He related that he had left shoulder pain.  
An examination showed a well-healed, non-tender, non-adherent 
cicatrix in the region of the supersternal notch, 
representing the site of the previous tracheostomy.  The 
cicatrix was not adherent to the underlying trachea.  There 
was a well-healed, non-tender, non-adherent cicatrix 
representing the site of entrance of the bullet in the left 
pectoral region over the left first interspace in the 
midclavicular line.  There was no evidence of loss of the 
underlying pectoralis major muscle.  The site of exit of the 
bullet was represented by a well-healed, non-tender, non-
adherent cicatrix.  There was no evidence of atrophy of the 
left shoulder girdle musculature.  The pertinent diagnosis 
was residuals following penetrating left chest wound with 
injury to the left intercostal brachial nerve.

A VA examination of the chest was also conducted in December 
1968.  The veteran complained of shortness of breath on more 
than ordinary exertion.  An examination revealed evidence of 
trauma in the left upper thorax anteriorly and over the mid-
portion of the scapula beneath the spine of the scapula.  The 
wounds were well-healed.  The chest appeared normal, and was 
reasonably well developed.  Respiratory movements were free, 
easy and adequate.  Coughing was noted, but not frequently.  
The diagnosis was obstructive lung disease, etiology not 
known. 

By rating action dated in January 1969, the RO granted 
service connection for residuals of a gunshot wound to the 
left chest, with obstructive lung disease, evaluated as 20 
percent disabling; and for residuals of a gunshot wound to 
Muscle Group II, evaluated as 20 percent disabling.

The veteran's claim for an increased rating was received in 
June 1992.

The veteran was afforded a VA respiratory examination in 
September 1992.  It was reported that he had poor exercise 
capacity and that he was a heavy smoker.  A chest X-ray study 
revealed a density in the left upper lung, probably 
representing scarring and evidence of a previous gunshot 
wound injury.  The diagnoses were fibrosis/scarring of the 
left lung secondary to gunshot wound and chronic bronchitis, 
secondary to smoking.

A VA orthopedic examination was conducted in September 1992.  
No swelling or deformity was noted.  Forward flexion of the 
left shoulder was to 180 degrees; extension was to 30 
degrees; rotation was to 90 degrees; and abduction was to 110 
degrees.  An X-ray study of the left scapula showed that 
multiple small metallic fragments were projected over the 
scapular region from the gunshot wound injury.  The pertinent 
diagnosis was residuals of a gunshot wound to the left 
anterior chest with limitation of motion of the left shoulder 
secondary to winged scapula.  

The veteran was afforded a VA examination of the muscles in 
September 1992.  An examination disclosed no evidence of pain 
or muscle hernia.  There was good strength in the left upper 
extremity.  No damage to the joints or nerves was noted.  The 
diagnoses were muscle damage to the left chest and decreased 
strength of the left upper extremity secondary to winged 
scapula, secondary to decreased use of the left upper 
extremity due to deconditioning.  

The veteran testified at a hearing at the RO in February 
1993.  During the hearing, he submitted a number of 
statements from friends and relatives concerning the wounds 
to his chest and left shoulder.

The veteran was examined by a private physician in January 
1995.  He complained of shortness of breath usually with 
exertion, and noted that he still smoked.  He denied any 
cough, sputum production, hemoptysis, orthopnea or post nasal 
drip.  He described some upper left chest and shoulder 
discomfort that he attributed to the gunshot wound.  The 
lungs were clear on examination.  It was stated that there 
was fairly good range of motion of the left shoulder.  The 
pertinent assessments were left shoulder pain and chest pain 
possibly related to the gunshot wound.  

The veteran was afforded VA examinations in May, August and 
December 1995.  Since the findings were similar, the Board 
will not set out in detail the results of each examination.  

The veteran was afforded a VA scars examination in December 
1995.  An examination disclosed a scar measuring 2 x 2 inches 
in the anterior chest wall.  There was a scar measuring 2 x 5 
x 5 inches in the left mid-scapular area where the bullet 
exited.  There was no keloid formation of these scars, no 
inflammation and no tenderness.  No functional limitation due 
to the scars was present.  The pertinent diagnosis was 
anterior chest wall scar and mid-scapular scar secondary to 
gunshot wound.  It was indicated that the scars were non-
disfiguring.  

A VA examination of the chest was conducted in December 1995.  
The veteran reported shortness of breath since the gunshot 
wound.  He denied any cough.  An examination revealed no 
evidence of excessive cough or expectoration.  Chest 
excursion was normal.  No pathology was found on palpation or 
percussion.  All lung fields were clear on auscultation.  It 
was reported that a pulmonary function study was normal.  The 
diagnoses were no active pulmonary disease and emphysematous 
changes in the left apex that might be secondary to the 
gunshot wound to the left upper chest.  

The veteran was also afforded a VA examination of the muscles 
in December 1995.  It was reported that the muscles that were 
injured by the gunshot wound were the supraspinatus, 
trapezius, and the pectoralis major and minor, anteriorly.  
On examination, there was no tissue loss or adhesions.  No 
damage to the tendons was identified.  The veteran had some 
decreased range of motion of the left arm as a result of 
joint damage.  There was some loss of strength on the left 
side compared to the right.  There was pain and numbness on 
the left side.  No evidence of muscle herniation was 
described.  The diagnosis was status post gunshot wound to 
the left upper chest, penetrating multiple muscles, with 
resultant decreased strength as a direct result of the 
gunshot wound.  

A VA joints examination was conducted in December 1995.  The 
veteran reported pain and numbness in the left arm.  An 
examination showed that he could raise his left arm 45 
degrees above horizontal.  He could backward extend 20 
degrees on the left.  There was no swelling or deformity.  
The diagnosis was status post gunshot wound to the left upper 
chest with restricted range of motion in the left arm as a 
result of the gunshot wound.

The veteran was afforded a VA chest examination in February 
1997.  He complained of some dyspnea on exertion.  The 
examiner indicated that the veteran had no structural changes 
to the lungs based on physical examination, chest X-ray study 
or pulmonary function tests.  It was reported that a 
pulmonary function study in May 1995 was normal.  It was also 
reported that the veteran did not have any active disease.  
An examination revealed clear lung fields bilaterally.  The 
diagnosis was normal lung function based on pulmonary 
function study from 1995.  The examiner commented that the 
veteran did not have any impairment of lung function 
secondary to the gunshot wound.  He added that any shortness 
of breath was likely related to his use of tobacco.  It was 
further noted that the pneumothorax had no residual based on 
lung functions, physical examinations, chest X-ray study or 
pulmonary function study.

A VA muscles examination was conducted in February 1997.  The 
examiner noted that he reviewed the claims folder.  The 
veteran reported that he had painful cramps in the muscles 
that "knot up" on his chest and that he also had weakness.  
He maintained that he was completely able to get his arms 
above his head and extend them completely.  On examination, 
the lung fields were clear bilaterally.  There was no tissue 
loss on the left shoulder.  None of the veteran's gunshot 
wound scars was tender or disfiguring.  There was no damage 
to the bones or joints.  Strength was 5/5, although it was 
slightly less than on the right.  The veteran had some 
evidence of pain on motion.  Range of motion of the left 
shoulder was normal.  Flexion was to 180 degrees; extension 
was to 50 degrees; internal and external rotation were to 90 
degrees; abduction was to 180 degrees; and adduction was to 
50 degrees.  There was no muscle herniation.  X-ray studies 
revealed osteoarthritis of the left shoulder.  The diagnosis 
was osteoarthritis of the left shoulder.  The examiner stated 
that the veteran appeared not to have any involvement of 
Muscle Group IV based on his range of motion and strength.  
He added that the severity of the residuals appeared to be 
mild.  

A VA examination of the chest was conducted in August 1997.  
The veteran complained of shortness of breath and stated that 
he found his construction work difficult because of it.  On 
examination, the lungs were clear to auscultation 
bilaterally.  A pulmonary function study showed that forced 
expiratory volume in one second was 116 percent of predicted.  
The ratio of forced expiratory volume in one second to forced 
vital capacity was 84 percent.  The examiner indicated that 
the test was normal except for mild reduction of diffusion 
capacity.  The diagnosis was dyspnea on exertion, etiology 
uncertain.  The examiner commented that given the normal 
pulmonary function study and a non-diagnostic exercise 
electrocardiogram, the veteran's diagnosis was unclear.  

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  In September 1997, 
the veteran complained of some dyspnea on exertion and some 
chest pain.  An examination showed that motor strength in the 
upper extremities was 5/5 in the deltoids.  He had some give-
away weakness on the left.  No muscle atrophy was noted.  A 
pulmonary function study in January 1997 disclosed that 
forced expiratory volume in one second was 107 percent of 
predicted, and the ratio of forced expiratory volume in one 
second to forced vital capacity was 82 percent.  

Additional VA outpatient treatment records show that the 
veteran was treated for symptoms of PTSD in 1998.  It was 
noted in October 1998 that the veteran appeared highly 
anxious throughout the interview.  His manner was 
cooperative, personable and appropriate despite his visible 
distress related to physical pain.  The veteran reported 
nightmares once or twice a week, and stated that he had swung 
at his wife in his sleep.  He claimed he had intrusive 
memories and flashbacks.  He denied auditory, visual or 
olfactory hallucinations.  He denied loss of interest in 
activities he previously enjoyed.  He related that he had a 
feeling of detachment from others and a restricted range of 
affect.  He described sleep disturbance.  He denied suicidal 
or homicidal plans or intentions.  He was not taking any 
psychotropic medication.  The diagnostic impressions were 
PTSD, chronic and rule out major depressive disorder, 
compounded by progressively debilitating physical pain.  

The veteran was afforded a VA psychiatric examination in 
January 1999.  The veteran reported that he had worked as a 
carpenter for 29 years and was still working.  He stated that 
he had been married for thirty years and that it had been 
rocky.  No history of psychiatric treatment was reported.  On 
mental status evaluation, the veteran made a clean, casual 
appearance.  He was oriented to time, place and person.  His 
affect was somewhat tense.  The veteran was somewhat 
irritated and seemed to be angry with the VA.  His judgment 
and insight were fair.  His peer relationships were variable.  
He had a quick temper.  He reported some sleep disturbance.  
The veteran had frequent nightmares about combat and 
recurring ones about being wounded.  He said his energy was 
low, but he was working full time.  He stated that he still 
became depressed, but denied crying spells and suicidal 
ideation.  His moods varied.  He denied hallucinations or 
delusions.  He was somewhat paranoid and was very cautious 
around people.  He was hypervigilant and easily startled.  He 
denied specific phobias.  He had a minimal social life.  The 
diagnoses were PTSD, manifested by sleep disturbance, 
recurring nightmares, anger, irritability, a quick temper, 
mild paranoia, hypervigilance and that he was easily 
startled.  The Global Assessment of Functioning score was 60.  
His incapacity was described as moderate, in that he had PTSD 
symptoms, but seemed to cope with them.  The examiner added 
that the veteran had some depression mixed in with PTSD.

Additional VA outpatient treatment records dated in 1999 have 
been associated with the claims folder.  It was reported in 
March 1999 that the veteran's PTSD was severe.  The VA 
physician noted that the veteran's symptoms included 
recurrent intrusive memories of Vietnam, recurrent flashbacks 
and recurrent distressing dreams.  He had a history of anger 
outbursts, with thoughts of hurting others.  It was stated 
that the veteran was unable to trust anyone and was 
hypervigilant.  He had continuous depression with feelings of 
hopelessness and thoughts of suicide.  Reportedly, there was 
not much remission of his symptoms.  His mood remained 
persistently depressed, with periods of panic attacks with 
severe anxiety.  It was concluded that due to his severe 
PTSD, compounded by the severe pain in his neck and back, the 
veteran was unable to hold gainful employment on a consistent 
basis.  

In a statement dated in January 2000, a private physician 
related that he had seen the veteran the previous month.  The 
veteran complained of chest pain with cramps and spasm.  The 
muscles of the anterior chest were described as "bunching 
up."  It was reported that the veteran's left arm and 
shoulder hurt all the time.  He related that he had neck 
pain.  On examination, there was no obvious atrophy of the 
shoulder girdle muscles.  He was unable to raise his arms 
overhead.  

A VA respiratory examination was conducted in April 2000.  It 
was noted that the veteran's records were reviewed.  The 
veteran complained of chest pain, a cough and shortness of 
breath.  He denied ever having had hemoptysis.  An 
examination revealed that chest excursion was normal to 
palpation and percussion.  No pathology was found.  No rales 
or rhonchi were noted on examination.  A pulmonary function 
study showed that forced expiratory volume in one second was 
114 percent of predicted and the ratio of forced expiratory 
volume in one second to forced vital capacity was 81 percent.  
A chest X-ray study revealed some left upper lobe pleural and 
parenchymal scarring associated with the previous gunshot 
wound.  Some emphysematous changes were seen in the right 
apex.  The diagnosis was remote gunshot wound to the chest.

On VA psychiatric examination in April 2000, the veteran 
related that he was being treated at the VA for PTSD and that 
he was on medication. He stated that he had been married for 
thirty years, but the examiner indicated that the marriage 
sounded somewhat estranged.  On mental status evaluation, the 
veteran made a clean, casual appearance.  He communicated 
well, but had trouble answering some questions.  He denied 
hallucinations or delusions.  No inappropriate behavior was 
noted.  The veteran denied suicidal or homicidal ideation.  
His personal hygiene was adequate.  He was oriented to time, 
place and person.  His memory was described as fair.  No 
obsessive behavior was reported.  The rate and flow of his 
speech were relevant, coherent and logical.  The veteran did 
not describe panic attacks.  He stated that he was depressed.  
His temper was quick, and his impulse control had been 
difficult in the past because of his drinking.  He related 
that he experienced sleep disturbance.  He reported recurrent 
nightmares of combat and flashbacks of combat.  His 
concentration was fair and his energy level was diminished.  
His moods were even.  He denied paranoia or guilt.  The 
diagnosis was PTSD.  The Global Assessment of Functioning 
score was 55.  His incapacity was moderately severe.  The 
examiner indicated that the veteran's main complaints 
appeared to be physical ones, particularly his neck problem.  

The veteran was also afforded a VA examination of the muscles 
in April 2000.  He complained of pain and limitation of 
motion in the left shoulder.  An examination showed that the 
veteran had difficulty raising his arm above his head.  He 
could internally rotate 0 to 60 degrees; abduct 0 to 60 
degrees and forward flex 0 to 140 degrees.  The diagnoses 
were remote gunshot wound to the left chest, with residuals 
of weakness of Muscle Group II and limitation of motion in 
the left shoulder.  

A VA general medical examination was conducted in April 2000.  
It was noted that the veteran's claims folder was reviewed.  
It was reported that the veteran was right-handed.  No 
pertinent diagnosis was made.

The veteran was hospitalized at a VA facility in August 2000 
for neck and bilateral arm pain.  He underwent a fifth and 
sixth cervical vertebrae anterior cervical discectomy with 
fusion.  The diagnosis on discharge was herniated 
intervertebral disk, fifth and sixth cervical vertebrae.

Additional VA outpatient treatment records dated from 2000 to 
2002 have been associated with the claims folder. It was 
reported in April 2000 that the veteran's PTSD had 
deteriorated, and that he had total occupational and 
significant social impairment due to it.  It was noted that 
his judgment was poor, and that he had poor motivation.  The 
examiner commented that the veteran was unemployable 
permanently due to PTSD.  

VA outpatient treatment records show that when the veteran 
was seen in March 2001, it was noted that the last Global 
Assessment of Functioning score was 55 in January of that 
year.  The veteran's wife related that he had "bad dreams 
when he screams in dreams as if he is hurting."  The veteran 
continued to have intrusive thoughts of events from when he 
was shot.  He stated that his mood was a little better.  A 
mental status evaluation disclosed that he was casually 
dressed.  His speech was coherent, relevant, slow and goal-
directed.  His mood was less depressed and his affect was 
constricted.  He admitted to problems with anger, and to 
feeling hopeless.  He had suicidal thoughts, without a plan.  
The diagnosis was PTSD, chronic, severe.  The veteran 
reported on September 11, 2001 that he was anxious and 
irritable.  He stated that he felt angry and anxious due to 
the attacks that day.  He also reported that he still had 
pain in his arms.  On mental status evaluation, the veteran's 
mood was less depressed.  There was no evidence of psychosis.  
It was indicated that the Global Assessment of Functioning 
score in April 2001 was 50.  The diagnosis was PTSD, chronic, 
severe.  In May 2003, it was noted that the last Global 
Assessment of Functioning score was 45 in April 2002.  It was 
noted that the veteran's symptoms of PTSD had worsened since 
the war in Iraq.  

A VA examination of the joints was conducted in July 2003.  
It was noted that the claims folder was reviewed.  The 
veteran related that prior to the cervical spine surgery, he 
had dizzy and blackout spells and that these were much better 
since the operation, although he still had them.  His 
shoulder pain was helped, but he still had left shoulder 
pain.  He stated that the neck pain went down to his arms.  
The examiner commented that from the veteran's description of 
his symptoms, it sounded more circulatory than neurologic.  
On examination, the trapezius muscles were quite tense 
bilaterally and painful to deep pressure.  The pertinent 
diagnosis was status post cervical disc disease, C5-6, with 
cervical degenerative arthritis and bilateral arm pain from 
the neck pathology.  

The veteran was afforded a VA respiratory examination in July 
2003.  The claims folder was reviewed.  The veteran related 
that he had had a chronic cough, productive of green-yellow 
sputum, since his discharge from service.  He had not had any 
hemoptysis, except from time to time he had epistaxis and 
then he might have hemoptysis.  He complained of shortness of 
breath and pain in the left chest with lifting and strenuous 
exercise.  The pain was reportedly present all the time.  The 
examiner noted that the veteran had undergone pulmonary 
function studies and that the results were satisfactory.  It 
was indicated that he still smoked cigarettes.  An 
examination of the chest revealed slightly diminished breath 
sounds throughout.  There were some inspiratory wheezes, 
which seemed to clear with coughing in the right lung field, 
both anteriorly and posteriorly.  There was increased antero-
posterior diameter to the chest.  A pulmonary function study 
disclosed that forced expiratory volume in one second was 124 
percent of predicted and that the ratio of forced expiratory 
volume in one second to forced vital capacity was 81 percent.  
The clinical impression was status post bullet wound 
penetration of the left chest with emphysematous changes in 
the upper lung field.  The examiner added that the veteran 
also had what he believed was chronic obstructive pulmonary 
disease that he thought was largely smoking related, but 
might have some relationship to the penetrating chest wound 
and the pneumothorax that followed.  Finally, he noted that 
chronic bronchitis should be included in the diagnosis.

A VA muscles examination was conducted in July 2003.  The 
examiner noted that the claims folder was reviewed.  The 
veteran stated that the pain in his shoulders seemed to come 
from the neck, downward from the cervical spine to the 
posterior shoulder area.  He related that the left shoulder 
started to hurt if he raised his left arm either anteriorly 
or laterally, and the pain was primarily in the shoulder area 
and extended up into the trapezius muscle area.  It was 
reported that from time to time, the left arm tended to go 
limp because of the muscle weakness.  It was also noted that 
if the veteran elevated his left arm laterally, he felt a 
pulling sensation in the posterior axillary area.  An 
examination of the left shoulder showed lateral abduction to 
be 70 degrees; anterior abduction was 80 degrees (with normal 
being 180 degrees).  The veteran rotated his shoulder 
internally to 60 degrees and externally to 60 degrees, with 
normal being "9" degrees.  With respect to muscle strength, 
the veteran was not able to abduct his arms on either side, 
even to 90 degrees, and it was difficult to determine 
weakness.  The examiner stated that he felt that the left 
shoulder showed a 30 percent decrease in strength compared to 
the right shoulder.  It was noted that the pain was 
sufficient during the examination that he did not attempt 
repetitive motion.  An X-ray study of the left shoulder 
revealed mild osteoarthritis.  The examiner noted that the 
bullet went directly through the pectoralis major muscles and 
through the latissimus dorsi, and certainly Muscle Group II, 
extrinsic muscles of the shoulder, were involved in the 
injury.  He also believed that Muscle Groups III and IV were 
also involved in the veteran's decrease in shoulder strength.  
The diagnosis was penetrating wound, left chest, with 
resultant muscle groups II, III and IV being involved in 
weakness of the left shoulder.  

On VA psychiatric examination conducted in August 2003, the 
examiner noted that he reviewed the veteran's claims folder 
and the VA clinical records.  The veteran reported that his 
nightmares had intensified, occurring twice a weak.  He 
related that he became extremely restless in his sleep and 
that he had even hit his wife when she tried to wake him up 
during a nightmare.  He continued to think a lot about his 
war experiences.  He claimed that he was easily startled.  He 
described an irritable mood and stated that he had trouble 
getting close to people.  He said that his marriage was 
stable.  He maintained that he preferred to be left alone, 
and that he had no hobbies or leisure activities.  

A mental status evaluation disclosed that the veteran 
presented with a neat appearance.  He responded to questions 
in a relevant manner, revealing no impairment in thought 
process or communication.  He reported no delusions or 
hallucinations.  He maintained good eye contact.  He reported 
no suicidal or homicidal ideas.  His personal hygiene was 
adequate.  He was oriented to time, place and person.  His 
memory for recent and remote events was intact.  He reported 
no panic attacks or major depression.  He reported no loss of 
impulse control.  The veteran admitted to sleep impairment 
from nightmares and dreams of war.  He appeared to have good 
insight.  The pertinent diagnosis was PTSD, with some 
indication of worsening of symptoms.  The Global Assessment 
of Functioning score was 45, indicating serious symptoms.  

By rating action dated in December 2003, the RO, in pertinent 
part, granted service connection for residuals of a gunshot 
wound to the left shoulder, Muscle Group III, evaluated as 20 
percent disabling; and granted service connection for 
residuals of a gunshot wound to the left shoulder, Muscle 
Group IV, evaluated as 10 percent disabling.  Each of these 
evaluations was effective June 1992.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD and for 
residuals of gunshot wounds to the left shoulder, involving 
Muscle Groups II and IV, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The following applies to the claims for an increased rating 
for the residuals of a gunshot wound to the left chest and to 
the left shoulder.

The Board notes that the veteran's gunshot wounds to the left 
chest and left shoulder have been evaluated as a muscle 
injury resulting from a gunshot wound, and that by regulatory 
amendment effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56.  See 62 Fed. Reg. 30237-240 
(2003).  The Board notes that the revised criteria for muscle 
injuries are similar in content, if not organization, to the 
criteria in effect prior to the revisions.  For instance, a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  An open comminuted fracture with muscle or 
tendon damage will be treated as a severe injury of the 
muscle groups involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  The new criteria include such changes as 
the deletion of any reference to a history of unemployability 
as an indicator of or a prerequisite to a finding of a 
moderately severe injury and a deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  62 Fed. Reg. at 30238 (to be codified at 38 C.F.R. 
§ 4.56(a), (b)).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The changes to the criteria effectuated in July 1997 
merely altered the presentation of the information as 
provided, and no substantive change resulted.  38 C.F.R. 
§ 4.73 (2003). 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (as in effect prior to July 
3, 1997).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (as in 
effect prior to July 3, 1997).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds. 
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (as in effect prior to July 3, 1997).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile. X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 38 C.F.R. § 4.56(d) (as in 
effect prior to July 3, 1997).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (2003) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997. However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

A.  PTSD 

General Rating Formula for Psychoneurotic Disorders:                     

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a rating in excess of 50 percent is 
warranted for PTSD.  He has been afforded three psychiatric 
examinations by the VA during his appeal, and the Board has 
also carefully reviewed the VA outpatient treatment records.  
When the RO initially granted service connection for PTSD, a 
30 percent evaluation was assigned.  The veteran appealed 
this determination.  It is conceded that the clinical 
findings demonstrated that his condition had increased in 
severity.  In this regard, the Board observes that the Global 
Assessment of Functioning score in January 1999 was 60, while 
it was determined to be 45 at the time of the VA psychiatric 
examination in August 2003.  The Court has held that GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 71 to 80 indicates, if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41-50 indicates serious symptoms and serious 
impairment in social, occupational, or school functioning 
(e.g., no friends), while a GAF score of 31 to 40 indicates 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV) adopted by VA at 38 
C.F.R. §§ 4.125 and 4.126 (2003)).  The Board is cognizant 
that a GAF score is not determinative by itself.  
Accordingly, based on the evidence of record, the RO 
ultimately assigned a 50 percent rating for PTSD, retroactive 
to the inception of the award.  

The Board acknowledges that a VA physician has alleged that 
the veteran's PTSD is severe and that it prevented him from 
being gainfully employed.  The fact remains, however, that 
the findings on the VA psychiatric examinations do not 
support the veteran's claim for a higher rating for PTSD.  
The only indication in the record that the veteran had 
suicidal ideation was when he was seen at a VA outpatient 
clinic on September 11, 2001.  It is significant to point out 
that the record demonstrates that the veteran does not have 
panic attacks, and he has not had any hallucinations or 
delusions.  There is no indication that he has exhibited any 
inappropriate behavior, and his personal hygiene has always 
been at least adequate.  Thus, while he is depressed and has 
nightmares and flashbacks, the symptoms required for a 70 
percent evaluation have not been documented.  The Board notes 
that there is no objective evidence of suicidal ideation, 
obsessional rituals, illogical or irrelevant speech or 
spatial disorientation.  The evidence supporting the 
veteran's claim consists of his statements regarding the 
severity of his PTSD.  In contrast, the clinical findings on 
examination are of greater probative value than his self-
serving statements.  The Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.

B.  Residuals of a gunshot wound to the left chest

A 40 percent evaluation is assignable for residuals of 
pleural cavity injuries, including gunshot wound which are 
moderately severe; with pain in chest and dyspnea on moderate 
exertion (exercise tolerance test), adhesions of diaphragm, 
with excursions restricted, moderate myocardial deficiency, 
and one or more of the following:  thickened pleura, 
restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  When moderate; bullet or missile 
retained in lung, with pain or discomfort on exertion; or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion, a 20 percent 
evaluation may be assigned.  Diagnostic Code 6818 (effective 
prior to October 7, 1996).

The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code 6843.  Pleural cavity injuries and other 
disorders under Diagnostic Codes 6840 through 6845 are now 
evaluated under a general rating formula for restrictive lung 
disease.

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted.  A 100 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is less than 40 percent 
predicted; FEV-1/FVC is less than 40 percent; where DLCO (SB) 
is less than 40 percent predicted; where maximum exercise 
capacity is less than 15ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.  Diagnostic Code 
6843.

The service medical records demonstrate that the veteran 
sustained a through and through wound to the left upper 
chest.  Service connection was established for this wound and 
a 20 percent rating has been in effect for many years.  The 
veteran has been afforded a number of examinations throughout 
the course of his appeal.  The veteran has consistently 
complained of shortness of breath.  In this regard, the Board 
notes that the findings on both VA and private examinations 
prior to October 7, 1996 fail to support a higher rating.  
The Board notes that the lungs were clear on a private 
examination in January 1995.  When examined by the VA in 
December 1995, chest excursion was normal and palpation or 
percussion did not reveal any abnormality.  It was also 
reported that a pulmonary function study was normal.  The 
examiner concluded that there was no active pulmonary 
disease, although there were emphysematous changes in the 
left apex.  Thus, the clinical findings did not demonstrate 
that the residuals of the chest wound were more than moderate 
prior to October 7, 1996.  The Board emphasizes that there 
was no objective evidence of adhesions of the diaphragm, 
restricted excursions, thickened pleura, restricted expansion 
of the lower chest, compensating contralateral emphysema, 
chest deformity, scoliosis or hemoptysis.  Some of these 
findings were required in order to assign a higher rating 
under the criteria in effect prior to October 7, 1996.  In 
the absence of such findings, the Board concludes that the 
veteran's symptoms were appropriately rated at 20 percent.

As noted above, pursuant to the revised criteria, the 
residuals of the veteran's gunshot wound are evaluated 
according to the degree of impairment on pulmonary function 
studies.  The Board observes that the VA chest examination 
conducted in February 1997 established that the veteran had 
normal lung function.  Indeed, the examiner specifically 
commented the veteran's shortness of breath was related to 
his cigarette smoking and that he had no impairment of his 
lung function as a result of the gunshot wound.  Similarly, 
the Board observes that the pulmonary function studies 
conducted in January and August 1997, April 2000 and July 
2003 do not support a rating in excess of 20 percent for the 
residuals of the gunshot wound to the chest.  In this regard, 
the Board points out that a pulmonary function study in 
January 1997 revealed that forced expiratory volume in one 
second was 107 percent of predicted and the ratio of forced 
expiratory volume in one second and forced vital capacity was 
81 percent.  Similarly, the pulmonary function study on the 
most recent VA examination conducted in July 2003 revealed 
that forced expiratory volume in one second was 124 percent 
of predicted and the ratio of forced expiratory volume in one 
second and forced vital capacity was 81 percent.  As set 
forth in Diagnostic Code 6843, these results do not provide a 
basis for a rating higher than 20 percent.  

The Board concludes that the evidence supporting the 
veteran's claim consists of his statements regarding the 
severity of the residuals of his gunshot wound to the chest.  
In contrast, the medical findings on examination are of 
greater probative value than such statements and, regardless 
of whether the old or new criteria are used to evaluate the 
residuals of the gunshot wound to the chest, an increased 
rating is not warranted.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of a gunshot wound to 
the chest.

C.  Residuals of gunshot wound to Muscle Group II, III and IV 
of the left shoulder 

A 30 percent evaluation may be assigned for severe injuries 
of Muscle Group II of the non-dominant hand.  Function:  
Depression of arm from vertical overhead to hanging at side 
(1,2); downward rotation of scapula, (3, 4); 1 and 2 act with 
Group III in forward and backward arm swing of arm.  
Extrinsic muscles of shoulder girdle.  (1)  Pectoralis major 
II (costosternal); (2)  latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissmus dorsi); (3)  pectoralis minor;  (4)  
rhomboid.  When moderately severe, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5302.

A 30 percent evaluation is assignable for limitation of 
motion of the minor arm to 25 degrees from the side. A 20 
percent evaluation is assigned when the minor extremity range 
of motion is limited to midway between the side and shoulder 
level, or at the shoulder level. 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III.  Function:  Elevation and abduction of the 
arm to the level of the shoulder; act with 1 and 2 of Group 
II in forward and backward swing of arm.   Intrinsic muscles 
of shoulder girdle:  (1)  Pectoralis major I (clavicular); 
(2)  deltoid.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate or moderately 
severe muscle injury of the non-dominant extremity, and a 30 
percent evaluation for severe muscle injury of the non-
dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV.  Function:  Stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.  Intrinsic muscles of shoulder girdle:  (1)  
Supraspinatus; (2)  infraspinatus and teres minor; (3)  
subscapularis; (4) coracobrachialis.  For disability of the 
non-dominant extremity, when severe or moderately severe, a 
20 percent evaluation may be assigned.  When moderate, a 10 
percent evaluation is assignable.  When slight, a 
noncompensable may be assigned.  Diagnostic Code 5304.

With respect to the claim for an increased rating for 
residuals of a gunshot wound to left shoulder, the Board 
observes that service connection has been granted for 
injuries to Muscle Groups II, III and IV.  Numerous 
examinations have been conducted during the pendency of the 
veteran's appeal.  It is conceded that the veteran has 
limitation of motion of the left shoulder.  At times, pain 
and/or weakness has also been exhibited.  Although the 
veteran was able to raise his left arm 45 degrees above his 
head on the December 1995 VA examination of the joints, when 
he was examined by the VA in April 2000, he had difficulty 
raising his arm above his head.  The Board points out that VA 
examinations in September 1992 and February 1997 revealed no 
damage to the bones or joints.  

The Board concludes that the medical findings on repeated 
examinations establish that the veteran's injury to Muscle 
Group II of the left shoulder is not more than moderately 
severe; the injury to Muscle Group III is not more than 
moderately severe; and the injury to Muscle Group IV is not 
more than moderate in severity.  The Board holds that the 
medical findings are of greater probative value than the 
veteran's assertions regarding the severity of his 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims for an 
increased rating for residuals of a gunshot wound to the left 
shoulder, Muscle Group II; an initial evaluation in excess of 
20 percent for a gunshot wound to the left shoulder involving 
Muscle Group II; or an initial evaluation in excess of 10 
percent for residuals of a gunshot wound to the left shoulder 
involving Muscle Group IV.


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An increased rating for residuals of a gunshot wound to the 
left chest, with obstructive lung disease is denied.

An increased rating for residuals of a gunshot wound to the 
left shoulder, Muscle Group II, is denied.  

An initial evaluation in excess of 20 percent for residuals 
of a gunshot wound to the left shoulder, Muscle Group III, is 
denied.

An initial evaluation in excess of 10 percent for residuals 
of a gunshot wound to the left shoulder, Muscle Group IV, is 
denied.


REMAND

The veteran asserts that service connection is warranted for 
a stomach disability other than abdominal cramping due to 
volvulus of the colon.  In this regard, the Board notes that 
the only reference to any gastrointestinal problems in 
service was on an X-ray study of the lumbar spine in which 
gas in the colon and small bowel was noted.  This served as 
the basis for the grant of service connection for abdominal 
cramping due to volvulus of the colon.  

The record shows that the veteran was hospitalized by the VA 
in January 1979 for crampy abdominal pain that had worsened.  
A several year history of intermittent episodes of such pain 
lasting for up to twelve hours was noted.  These were 
occasionally associated with nausea and vomiting.  Resection 
of the sigmoid and end-sigmoid colostomy was performed.  The 
diagnoses were sigmoid valvulus and necrotic sigmoid segment 
secondary to the above.  The evidence reflects current 
diagnoses including gastroesophageal reflux disease and 
Barrett's esophagitis.  

The veteran has also been granted service connection for 
degenerative arthritis of the cervical spine.  In August 
2000, he underwent a fifth and sixth cervical vertebrae 
discectomy with fusion at a VA hospital.  The diagnosis was 
herniated intervertebral disc, fifth and sixth vertebrae.  
The Board notes that the veteran has claimed that a higher 
rating should be assigned for his service-connected 
degenerative arthritis of the cervical spine.  The Board 
finds that the disc problems in the cervical spine are 
inextricably intertwined with the claim for an increased 
rating for degenerative joint disease of the cervical spine.  
The Court has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  However, the RO has not formally adjudicated the 
issue of entitlement to service connection for disc disease 
of the cervical spine.  Accordingly, Board adjudication of 
the issue of entitlement to an increased rating for 
degenerative joint disease of the cervical spine will be 
deferred pending completion of the action requested below.  

As noted above, on November 9, 2000, the VCAA became law.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b) 
concerning the claim for an effective date for an award of a 
30 percent evaluation for degenerative joint disease of the 
cervical spine, prior to September 19, 1998.  In this case, 
the appellant has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim, and what specific evidence, if any, he is expected to 
obtain and submit, and what specific evidence will be 
retrieved by VA.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his stomach 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
gastrointestinal disease, if available, 
to determine the nature and extent of his 
current stomach disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current stomach disability is related to 
service or his service-connected 
abdominal cramping.  The rationale for 
any opinion expressed must be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The RO should adjudicate the issue of 
service connection for disc disease of 
the cervical spine.  

4.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
with respect to the claim for an 
effective date for an award of a 30 
percent evaluation for degenerative joint 
disease of the cervical spine prior to 
September 19, 1998, have been satisfied 
in accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  The veteran should be 
informed of the provisions of 38 C.F.R. 
§ 3.105(d).


Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



